DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
Claims 27 through 46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach:
  An integrated structure, comprising: a conductive line; alternating insulative levels and conductive levels vertically stacked over the conductive line; an opening defining opposing vertical sidewalls through the alternating insulative levels and conductive levels; and channel material lining the opposing vertical sidewalls leaving a hollow region between channel material on respective vertical sidewalls, a portion of the channel material comprising a projection extending into the hollow region, the channel material electrically coupled with the conductive line.
    An integrated structure, comprising: a metal-containing structure supported by a semiconductor base; a metal-containing select device gate material over the metal-containing structure, and spaced from the metal-containing structure by insulative material; vertically-stacked metal-containing conductive levels over the metal-containing select device gate material; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817             

/BRADLEY SMITH/Primary Examiner, Art Unit 2817